Citation Nr: 1426747	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUE

Entitlement to service connection for a disability of the upper extremities manifested by tingling and numbness, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appellant's claim was subsequently transferred to the RO in San Diego, California.  

In August 2010, the appellant testified at a Board video-conference hearing.  A transcript of that hearing is of record.  

This matter was previously before the Board in November 2010 at which time the case was remanded for additional development.  At that time, the issues that were on appeal included an increased rating for skull loss with memory impairment, evaluated as 50 percent disabling; an increased rating for diabetes mellitus, evaluated as 60 percent disabling; service connection for disabilities of the mouth, including an overbite, injured tongue, taste buds and salivary glands, and removal of wisdom teeth; and service connection for a disability of the upper extremities manifested by tingling and numbness, claimed as secondary to service-connected diabetes mellitus.

The claim was subsequently returned to the Board and in November 2012, the Board denied an increased evaluation for diabetes mellitus and service connection for a disability of the upper extremities manifested by tingling and numbness claimed as secondary to diabetes mellitus.  The remaining two issues were remanded.

The Veteran appealed the November 2012 Board Decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted a joint motion to remand the service connection issue.  Thus, the issue was vacated and the case remanded for additional proceedings.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record indicates that the appellant submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated December 2013, and received in February 2014.  On that form, the appellant appointed a Ms. Antoinette Balta, as his attorney; however, the representation of Ms. Balta was limited to (1) investigating claimant's compensation payments and combat related special compensation payments; and (2) requesting increased compensation and combat related special compensation payments if it is determined that claimant is being underpaid.  Thus, the power of attorney in favor of Disabled American Veterans remains in effect or the issue on appeal.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court vacated the Board's previous determination with respect to the issue of service connection for a disability of the upper extremities manifested by tingling and numbness, claimed as secondary to service-connected diabetes mellitus.  The Court found that the Board erred when VA failed to assist the appellant in the development of his claim for benefits.  More specifically, the Court concluded that the Board was remiss in not discussing whether the Veteran had good cause for failing to attend a VA examination in December 2010.  If so, VA had a duty to reschedule the Veteran for an examination.  The Court noted that the appellant contacted the regional office within days of the scheduled examination and indicated to RO personnel that he had forgotten about the appointment due to his service-connected head disorder.  He noted that he was more than willing to report for another examination.  The Board finds now that the Veteran provided good cause.  

Accordingly, the appellant's request to reschedule his examination is granted, and the case will be remanded to the AMC so that said examination may be rescheduled.  

The case is REMANDED to the AMC for the following development:

1.  The AMC should arrange for a VA examination to determine the nature and etiology of the claimed disability of the upper extremities manifested by tingling and numbness.  The claims folder should be made available to the examiner for review.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

The examiner should examine the Veteran and provide an opinion as to whether it is at least as likely as not that any disability of the upper extremities manifested by tingling and numbness had its onset in service.  In addition, the examiner should provide an opinion as to whether any such disability was caused or aggravated by his service-connected diabetes mellitus.  

3.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

